Citation Nr: 9903782	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  93-26 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease, right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease, left knee, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had in excess of 20 years active military 
service, retiring therefrom in October 1991.  

By an October 1992 rating action, the Department of Veterans 
Affairs (VA) regional office (RO) in No. Little Rock, 
Arkansas, in pertinent part, denied service connection for 
degenerative arthritis of the knees.  In November 1995, the 
Board of Veterans' Appeals (Board) remanded the veteran's 
claim for additional development.  By an August 1997 rating 
action, the RO granted service connection for degenerative 
joint disease, right knee, and assigned a 10 percent rating.  
By the same rating action, the RO granted service connection 
for degenerative joint disease, left knee, and also assigned 
a 10 percent rating for this condition.  A supplemental 
statement of the case was issued later that month.  

In a letter accompanying the August 1997 supplemental 
statement of the case, the RO advised the veteran that he had 
60 days to comment on the rating action, before the case was 
returned to the Board.  In an August 1997 written statement, 
the veteran advised the RO that he wanted the claims file to 
be returned the Board without further delay.  Thereafter, the 
case was forwarded to the Board and in November 1997, the 
Board construed the veteran's August 1997 statement as 
perfecting an appeal regarding the evaluation of his knee 
disabilities.  The Board then remanded the veteran's claims 
for additional development.  In March 1998, a supplemental 
statement of the case was issued, after which, the case was 
returned to the Board. 


FINDINGS OF FACT

1.  The veteran has asserted that the symptoms of his right 
and left knee disabilities are worse than currently evaluated 
by the RO.  

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.

3.  The appellant's service-connected right and left knee 
disabilities are manifested by no more than slight knee 
instability.

4.  The veteran's right and left knee disabilities include 
arthritis, and are productive of limitation of motion, but 
are not shown to produce limitation of flexion to less than 
60 degrees , or limitation of extension greater than 5 
degrees.  


CONCLUSIONS OF LAW

1.  The claim for an increased disability rating is well-
grounded, and the Department has satisfied the duty to 
assist. 38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability due to recurrent subluxation or 
lateral instability or limitation of flexion or limitation of 
extension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (1998).

3.  The criteria for a separate compensable (10 percent) 
evaluation for degenerative joint disease of the right knee 
with limitation of motion are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5110, 5260, 5261 (1998).

4.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability due to recurrent subluxation or 
lateral instability or limitation of flexion or limitation of 
extension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (1998).

4.  The criteria for a separate compensable (10 percent) 
evaluation for degenerative joint disease of the left knee 
with limitation of motion are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5110, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in part, that the veteran 
sought treatment for knee pain in the 1970s, 1980s and 1990s.  

In November 1991, the veteran filed a claim concerning, in 
part, service connection for arthritis of the knees. 

The veteran underwent an examination for VA purposes in 
February 1992.  It was noted, in pertinent part, that his 
knees gave out and hurt him with long standing, walking, 
bending and stooping.  Upon examination, both knees revealed 
good stability and a normal range of motion.  There was no 
effusion.  An X-ray report revealed a density in the distal 
left femoral shaft that had the appearance of an old bone 
infarction or enchondroma.  The study was otherwise 
unremarkable.  

By an October 1992 rating decision, the RO, in pertinent 
part, denied service connection for degenerative arthritis of 
the knees.  

In an August 1993 notice of disagreement, the veteran 
reported that he was having problems with his knees.

In a November 1993 VA Form 9, the veteran reported, in 
pertinent part, pain, stiffness and a weakening condition of 
his knees.  He claimed that his knees hurt almost all the 
time.  The right knee even collapsed from time to time.  He 
apparently had been informed by a VA physician about grinding 
and grating noises made when his knees were flexed.  

In November 1995, the Board remanded the veteran's claim 
concerning service connection for additional development. 

In July 1996, private medical records were associated with 
the claims file.  These records include a March 1996 letter 
written by Joe W. Crow, M.D.  In this letter, Dr. Crow noted 
that the veteran had a long term history of knee pain, right 
worse than left.  He had no specific injury but had been told 
that he had mild arthritis.  He had intermittent stiffness 
and swelling.  This was worse when he was on his feet for 
long periods of time, which he currently did working for the 
post office.  He was unable to squat due to pain behind his 
patellae.  Dr. Crow noted that examination revealed 
maltracking with crepitation, no jointline tenderness and 
full range of motion.  Dr. Crow gave the veteran a steroid 
injection on the right side and recommended more medication, 
quadriceps exercises and a brace.  In a letter dated 
subsequently in March 1996, Dr. Crow noted that the veteran 
had been provided with the brace.  X-rays showed a markedly 
titled patella, just as the veteran demonstrated clinically.  

In an April 1996 letter, Dr. Crow reported that the veteran 
had been seen in follow up for his maltracking patella with 
pain on the right side.  He was just about asymptomatic after 
a shot, exercises, medication and his brace.  The veteran's 
knee was cold and not swollen.  

The veteran underwent an examination for VA purposes in 
November 1996.  He stated that his right knee hurt more than 
the left and made noise when he flexed or stepped up.  The 
veteran reported that since his discharge in 1991, he had 
sold hot tubs as well as boats, and for the prior two years 
had worked at the post office.  He related that he had had no 
swelling of the knees, but that they would get "puffy in 
spells."  He had to wear tennis shoes; if he did not, he 
would hurt his knees.  He had no locking at any time.  The 
veteran stated that his knees gave away backwards, or 
collapsed backwards on the right, though this had not 
occurred since he stopped running.

Upon examination, the right and left knee were mirror images 
of each other with no redness, swelling or effusion.  The 
veteran walked with a normal gait and could walk on his heels 
as well as his toes.  Range of motion was 0 to 135 degrees 
bilaterally.  (Normal range of motion is from 0 degrees to 
140 degrees.  38 C.F.R. § 4.71, Plate II.)  All ligaments 
were intact and nontender to stress.  Lachman's as well as 
McMurray's tests were negative.  There was no tenderness to 
palpation of either knee.  Both patella tracked well, 
although there was crepitus with pressure over the right 
patella and none on the left.  X-rays revealed that the 
medial compartment seemed very minimally narrowed on the 
right as well as the left, although slightly more prominent 
perhaps on the right.  The examiner's impression was 
degenerative joint disease medial compartment as well as 
patella femoral joint on the right with perhaps early medial 
compartment degenerative changes on the left.  These were, 
the examiner noted, commensurate with his age of 52, and 
thought to be due more to wear and tear over a period of 
time, rather than any other etiology.  

By an August 1997 rating decision, the RO granted service 
connection for degenerative joint disease, right knee, and 
granted a 10 percent rating for this disability, effective 
from November 1991.  By the same rating action, the RO also 
granted service connection for degenerative joint disease, 
left knee and assigned a 10 percent rating effective from 
November 1991.  A supplemental statement of the case was 
issued later that month.

In a letter accompanying the August 1997 supplemental 
statement of the case, the RO advised the veteran that he had 
60 days to comment on the rating action, before the case was 
returned to the Board.  In an August 1997 written statement, 
the veteran advised the RO that he wanted the claims file to 
be returned the Board without further delay.

In November 1997, the Board remanded the veteran's claims 
concerning increased rating for additional development. 

In a November 1997 letter, the RO requested, in part, that 
the veteran provide the names and addresses of medical care 
providers from whom he had sought treatment for his knee 
disabilities since July 1996.  

In a written statement dated in December 1997, the veteran 
asserted that he had not seen a physician for his knees since 
July 1996.

The veteran underwent another examination for VA purposes in 
January 1998.  He reported that both knees felt as if they 
were going backward, particularly on the right side.  The 
veteran had associated pain and grinding in both knee joints, 
though he denied any instability or locking.  The veteran 
reported that he had worked for the postal service (not as a 
mail carrier) since 1994.  He had had no loss of work due to 
his knee problems.  He took medication and continued to work.  
He had cut down on his walking in order to maintain his work 
schedule.  The veteran had experienced some weight gain due 
to his inability to exercise.  In the prior year, the veteran 
could walk approximately around one block, but was not able 
to run because of developing knee pain bilaterally.  

Upon examination, the veteran was noted to be 5 feet 6 inches 
and weighing 185 pounds.  Viewed from the front, the 
veteran's knee joints were in neutral alignment.  From the 
posterior, there was a slight fullness in the posterior 
aspect of the right knee that was not present on the left.  
Anteriorly, the veteran had a prominent anterior tibial 
tubercle on the left knee when compared to the right knee.  

The right knee showed a range of motion from 0 to 120 
degrees.  The left knee showed a range of 0 to 130 degrees.  
These represented active ranges.  With respect to the right 
knee, there was no joint effusion and with the knee flexed, 
stress testing the medial collateral and cruciate system 
revealed no weakness or sign of instability.  Active and 
passive flexion and extension of the right knee revealed 
retropatellar grating which was audible and palpable.  
Torsional testing of this knee in the supine and prone 
positions did not reveals signs of derangement of the joint.  

Examination of the left knee revealed a negative Drawer sign.  
The collateral system was stable.  Slight and intermittent 
grating was noted on extension and flexion, passively and 
actively, in the retropatellar area.  This was found 
intermittently in the prone position.  Torsional testing in 
the prone, sitting, and supine positions did not produce 
signs of derangement.  

The veteran's thighs measured 19 inches in circumference.  
The veteran's calves measured 15 inches in circumferences.  
These measurements were taken at similar levels.  Multiple 
films were obtained of the right and left knees.  The 
anteroposterior view of the right knee revealed excellent 
space medially and laterally.  The skyline view of the 
patella revealed slight lateral displacement of the patella 
in the femoral groove with spur formation along the lateral 
edge of the patella.  Narrowing of the space of this 
compartment was noted with pathology to the lateral facet of 
the patella.  

Films of the left knee revealed lateral displacement of the 
patella with narrowing of the facet laterally and spur 
formation along the lateral rim.  The examiner recorded his 
impressions were as follows:  1) patella malalignment, 
bilateral; (2) chondromalacia, patella, right knee, moderate; 
and (3) chondromalacia, patella, left knee, mild.  In the 
examiner's opinion, the veteran's knees were stable.

In addition, the examining physician remarked that his 
examination did not reveal weakened movement, fatigability or 
incoordinate joint motion attributable to the service-
connected disability.  However, it was noted that there was a 
slight loss of range of motion in the right knee when 
compared to the left.  These ranges of motion were described 
as functional, and therefore, presented a difference, but did 
not represent an unfavorable ankylosis.  

The examining physician went on to state that the veteran's 
physical capacity, according to his history, was limited 
because of knee pain ,and the findings, particularly on the 
left knee, would support the knees as being a source of pain 
which would restrict the veteran's extreme activities.  The 
examiner did not find, however, that there was an element of 
flare-up in the veteran's history, but it was logical, in the 
VA examiner's opinion, to suspect that the knees would not 
function well if used over a long period of time or stressed 
by such activities as distance running.  Finally, the VA 
examiner noted that based on the veteran's history, he had 
not lost any time from gainful employment, but sustained his 
work record by use of pain-relieving medications such as 
antiinflammatory agents.    

In a March 1998 supplemental statement of the case, the RO 
confirmed the 10 percent rating for degenerative joint 
disease, right knee, and the 10 percent rating for 
degenerative joint disease, left knee.


II.  Analysis

A.  Well-grounded claim
 
The first inquiry must be whether the appellant has stated 
well-grounded claims as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible. Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service-connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  The appellant in the instant case has asserted 
that his knee disabilities are worse than currently evaluated 
by the RO.  Therefore, the veteran has stated well-grounded 
claims for increased rating.  The Board also finds that all 
evidence necessary for an equitable disposition of the 
veteran's claims has been obtained, and the VA has fulfilled 
its duty to assist. 38 U.S.C.A. § 5107(a) (West 1991).  
 
B.  Entitlement to an increased rating
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable the VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1997).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, regarding all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1997).  

Regarding the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and 
(f)  pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the knees are considered major joints.  38 
C.F.R. § 4.45. 

Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings. 
Francisco v. Brown, 7 Vet.App. 55 (1994).

The United States Court of Veterans Appeals (Court) has held 
that a service-connected disability may be assigned separate 
disability ratings under more than one diagnostic code, as 
long as none of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-262 (1994).  In a precedent 
opinion, the VA General Counsel held that separate ratings 
are available for disabilities manifested by instability of 
the joint (rated under Diagnostic Code 5257) and limitation 
of motion (rated under Diagnostic Codes 5260 and 5261).  See 
VAOPGCPREC 23-97. 

The appellant's service-connected knee disabilities are 
currently rated each as 10 percent disabling under Diagnostic 
Code 5257, which pertains to "other impairment" of the knee.  
Under Diagnostic Code 5257, the evaluation assigned is 
dependent upon the extent of subluxation or lateral 
instability.  A disability evaluation of 10 percent is 
warranted when there is "slight" recurrent subluxation or 
lateral instability, and an evaluation of 20 percent is 
assigned when the degree is "moderate."  A disability 
evaluation of 30 percent is assigned when the degree of 
recurrent subluxation or lateral instability is "severe." 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1998).

While the veteran has subjectively complained of his knees 
"giving away backwards," the medical evidence of record is 
negative for indications of recurrent subluxation or lateral 
instability of either knee.  The VA examination in November 
1996 revealed that the veteran's knees were tracking well, 
and the January 1998 examiner found that the veteran's knees 
had no sign of instability or derangement.  In view of this, 
it is the Board's conclusion that the veteran's contentions 
notwithstanding, there is no competent medical evidence that 
he has what could be characterized as "moderate" recurrent 
subluxation or lateral instability.  Therefore, an increased 
rating under Diagnostic Code 5257, for either service-
connected knee condition, is not warranted.

Pursuant to 38 C.F.R. Diagnostic Code 5260, which concerns 
limitation of flexion of the leg, a noncompensable evaluation 
is assigned when flexion is limited to 60 degrees, and a 10 
percent rating is assigned when flexion is limited to 45 
degrees.  When flexion is limited to 30 degrees, a 20 percent 
rating is assigned.  Diagnostic Code 5261 relates to 
evaluations for limitation of extension of the leg.  Under 
this code, a noncompensable evaluation is assigned when 
extension is limited to 5 degrees and a 10 percent is 
assigned when extension is limited to 10 degrees.  When 
extension is limited to 15 degrees, a 20 percent rating is 
assigned.  As indicated above, however, extension in each leg 
is full, to 0 degrees.  Flexion was to 135 degrees 
bilaterally in 1996, and when examined in 1998, the veteran 
could flex his right leg to 120 degrees, and his left leg to 
130 degrees.  Clearly, the veteran does not satisfy the 
criteria for a rating in excess of 10 percent under the 
provisions of either Diagnostic Codes 5260 or 5261.  

With respect to another potentially applicable diagnostic 
code, it is observed that ankylosis of the knees is evaluated 
under Diagnostic Code 5256.  It is not shown, however, that 
the appellant has actual or functional ankylosis, so a rating 
under that code is inappropriate.  Similarly, the claims file 
does not indicate that the veteran has undergone surgery for 
his knee, so a rating under Diagnostic Code 5259 (relating to 
symptomatic removal of semilunar cartilage) would be 
inappropriate.  Likewise, the appellant does not have 
nonunion or malunion of the tibia and fibula or genu 
recurvatum so as to warrant evaluations under Diagnostic 
Codes 5262 or 5263.  

Despite the fact that the evidence fails to reflect that the 
criteria for a compensable evaluation is warranted under 
Diagnostic Code 5260 or 5261, or that a rating in excess of 
10 percent is warranted under the provisions of Diagnostic 
Code 5257, as indicated above, a claimant who is evaluated 
for instability of the knee and has  arthritis, as is the 
case here, may be assigned separate ratings under Diagnostic 
Code 5257 (for recurrent subluxation and instability) and 
Diagnostic Code 5003 (for arthritis).  See VAOPGCPREC 23-97 
and 9-98.  

In evaluating arthritis in these circumstances, the Board 
notes that, when it is established by X-ray findings, it will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes (as is the case here), a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion.  (The knee is considered a major joint for VA 
purposes.)  That notwithstanding, the limitation of motion 
for which a separate evaluation is to be assigned must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. 

Since the record on appeal includes X-ray evidence reflecting 
that the veteran has developed arthritis in his right and 
left knee, and the most recent examination conducted for VA 
purposes reveals the presence of complaints of pain and some 
limitation of motion of the knee (albeit at an otherwise 
noncompensable level), the criteria for a separate 
compensable 10 percent evaluation for right knee arthritis 
and for left knee arthritis under Diagnostic Code 5003 have 
been met.  Thus, while the veteran is not entitled to an 
increased rating for either his right or left knee disability 
based on the provisions of Diagnostic Codes 5257, 5260 or 
5261, we conclude he is entitled to a separate 10 percent 
evaluation for the impairment caused by the arthritis, which 
is present in those joints.  

In reaching this decision, the Board has also considered 
other provisions which might provide for a more favorable 
decision in this case, including the provisions of 38 C.F.R. 
§§ 4.40, 4.45, as they relate to pain and any resulting 
functional impairment due to pain.  The decision of the 
United States Court of Veterans Appeals in DeLuca v. Brown, 8 
Vet.App. 202 (1995), emphasized that the Board must consider 
whether a higher evaluation is in order based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.

In this regard, the Board notes that the evidence in this 
case does not reflect any occasion when the veteran satisfied 
the criteria for even a compensable rating under those 
diagnostic codes that contemplate impairment caused by 
limitation of motion.  In addition, no evidence of any 
precise degree of additional range of motion loss of the 
knees due to pain, weakened movement, excess fatigability, or 
incoordination, was present in any medical record, and the 
most recent examiner found that there was no element of 
flare-up in the veteran's history.

Furthermore, it is observed that the veteran has been 
assigned a separate 10 percent rating by the present decision 
to compensate him for any loss of motion caused by his right 
and left knee impairment.  As indicated above, to have 
warranted such a rating under the appropriate diagnostic 
codes, there would need to have been a 10 degree increase in 
loss of extension, or an additional 85 degree loss of flexion 
on the left, and a 75 degree additional loss of flexion on 
the right.  In view of this, it is the Board's opinion that 
any additional impairment that may result from pain or on 
flare-ups is adequately compensated, and that the provisions 
of sections 4.40 and 4.45 do not call for the assignment of a 
disability rating in excess of that set forth in this 
decision.  


ORDER

An increased evaluation for recurrent subluxation or lateral 
instability of the right knee is denied.  

A separate evaluation of 10 percent for arthritis of the 
right knee with limitation of motion is granted, subject to 
the provisions governing the award of monetary benefits.

An increased evaluation for recurrent subluxation or lateral 
instability of the left knee is denied.  

A separate evaluation of 10 percent for arthritis of the left 
knee with limitation of motion is granted, subject to the 
provisions governing the award of monetary benefits.  


		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -


